Fourth Court of Appeals
                                    San Antonio, Texas
                                        December 11, 2020

                                       No. 04-20-00585-CV

   IN THE INTEREST OF A.A.G.; J.A.G, III; J.A.G.; S.A.G.; AND J.G.; CHILDREN,


                 From the 365th Judicial District Court, Maverick County, Texas
                            Trial Court No. 19-03-37147-MCVAJA
                       Honorable Amado J. Abascal, III, Judge Presiding


                                          ORDER

        On November 25, 2020, appellant filed her notice of appeal. On December 9, 2020, the
court reporter responsible for preparing the reporter’s record in this appeal filed a notification of
late record, stating appellant has failed to pay or make arrangements to pay the fee for preparing
the reporter’s record.

        We therefore ORDER appellant to provide written proof to this court no later than
December 21, 2020 that either (1) the reporter’s fee has been paid or arrangements have been
made to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s
fee. If appellant fails to respond within the time provided, this court will only consider those
issues or points raised in appellant’s brief that do not require a reporter’s record for a
decision. See Tex. R. App. P. 37.3(c).


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of December, 2020.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court